The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatved by the manner in which the invention was made.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krag et al. (WO 02/39917) in view of Cooper et al. (US Patent No. 6,692,494).
Regarding claims 1 and 6, Krag teaches systems and methods for locating and defining a target location within a human body (see Title).  On page 37, in the paragraph between lines 10-24, Krag teaches the following
[T]he wireless implantable marker 1100 can be a resonating marker or another type of marker as described below in more detail with reference to Figures 23A-33. In general, at least one wireless implantable marker 1100 is implanted at a location relative to the target location 1000. In the embodiment shown in Figure 22, one wireless implantable marker 1100 is implanted within the target location T and another wireless implantable marker 1100 is implanted 20 adjacent to the target location T. In several embodiments, the wireless implantable markers 1100 emit a response energy in reaction to an excitation energy emitted by the position detection system 1200. The position detection system 1200 can sense the intensity of the response energy and determine the location of the individual implantable markers 1100 relative to a reference location.

Therefore, Krag teaches a marker (as claimed in claim 1) and a capsule with a transponder (as claimed in claim 6).  As illustrated in Figures 24-30 and described on page 41, the marker may have any number of different fastener configurations that may utilize shape-memory structures (see at least the loops of Figure 25; see page 41, lines 13-15).
Although Krag states that “It will be appreciated that the fasteners 1160 can have different configurations than the particular types of fasteners 1160 shown in Figures 24-30” (see page 41, lines 25-27), there is no fastener that is described as “an expandable cylindrical section, … configured to move between a stored position having a first size and a deployed position having a second size greater than the first size” that allows fluid flow therethrough in the deployed position (as required by both claims 1 and 6).
Cooper teaches methods and devices for creating collateral channels in the lungs (see Title).  “Figures 5A-5W illustrate various configuration of implantable conduits” (see column 8, lines 42-43).  “FIG. 5A illustrates an implant or conduit 500 placed within a natural airway 100… the structure of the insert 500 also maintains patency of the airway 100 and the channel 112” (see column 19, lines 43-50).  “A variation of the invention includes an expandable conduit, either one that is self-expanding, or one that expands in diameter in relation to any applied radial, or axial force. For example, the conduit may be expanded into an opening of the natural airway upon the inflation of a balloon” (see column 6, lines 50-60).  “FIGS. 5L and 5M illustrate another variations of a self-expanding conduit 536” (see column 21, lines 3-10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a stent-like anchoring device in the lungs, as taught by Cooper, within the system and methods of Krag because although Krag does not expressly teach a stent-like fastener, the reference does teach that “the fasteners 1160 can have different configurations than the particular types” explicitly taught therein, and stent-like devices are well known in the art for anchoring within hollow bodily passageways, such as the KSR v. Teleflex).
Regarding claims 2 and 7, the struts of the stent shown in Figure 5A of Cooper are helical.
Regarding claims 3 and 8, Cooper teaches that “A simple variation of the conduit 870 may be constructed from a metal tube, such as 316 stainless steel, titanium, titanium alloy, nitinol, etc.” (see column 24, lines 17-30; emphasis added).
Regarding claims 4 and 9, Krag teaches that “The markers 30 can be even smaller, e.g., the greatest dimension is about 1-2 mm, or they can also be larger” (see page 11, lines 22-24).
Regarding claims 5 and 10, Cooper teaches that “in FIG. 5K, the conduit 536 may be constructed from a flat material 538 having a spring or springs 540. As shown in FIG. 5L, the conduit 536 is formed by rolling the assembly. The spring 540 provides an expanding force against the material 538” (see column 21, lines 3-10; note that the figure numbers are corrected in this quotation, as they were incorrect in the document).  These springs 540 read on the resilient member in claims 5 and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES M KISH/           Primary Examiner, Art Unit 3799